Citation Nr: 1709730	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-31 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Army from July 1950 to July 1953, including service in Korea.  He is the recipient of multiple awards and decorations, including the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a December 2010 rating decision, the RO granted service connection for bilateral hearing loss, effective August 31, 2010.  The appellant filed a Notice of Disagreement (NOD) in December 2011.  The RO issued a Statement of the Case (SOC) in August 2014.  The appellant then timely filed a VA Form 9 in September 2014.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to service connection for bilateral hearing loss in January 1958.

2.  In a June 1961 Board decision, entitlement to service connection for bilateral hearing loss was denied. 

3.  The appellant filed to reopen a claim of entitlement to service connection for bilateral hearing loss received on August 31, 2010.

4.  The RO granted service connection for bilateral hearing loss in December 2010, effective August 31, 2010.


CONCLUSIONS OF LAW

1.  The June 1961 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 4004(b) (1958); 38 C.F.R. § 19.5 (1956).

2.  The criteria for an effective date earlier than August 31, 2010, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims and Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  A review of the record indicates that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The matter at issue in this case stems from an appeal of the effective date assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.

The Board finds that the notification requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 have been met in this case.  A review of the record indicates that the appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the appellant was appropriately notified of the pertinent legal criteria in a Statement of the Case.  The Board further notes that neither the appellant nor his representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

Moreover, as set forth in more detail below, the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

II.  Applicable Law

The Court of Appeals for Veterans Claims (CAVC) was not established until 1988.  Pub. L. No. 100-687, 102 Stat. 4105 (1988).  Therefore, decisions of the Board that preceded that date are generally final.  See 38 U.S.C.A. § 4004(b) (1958); 38 C.F.R. § 19.5 (1956); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a) (2016); 38 C.F.R. § 3.400 (2016).

If a claim is received within one year of separation from service, the effective date is generally the day following separation from service.  See 38 C.F.R. § 3.400.  Otherwise, the effective date is the receipt of the claim or the date entitlement arose, whichever is later.  Id.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

III.  Analysis

A.  Background

The appellant first filed a claim of entitlement to service connection for bilateral hearing loss in January 1958.  The RO denied this claim in January 1960.  The appellant then appealed to the Board, which denied the appeal in June 1961.  

The next submission by the appellant was his Application for Compensation and/or Pension, received on August 31, 2010, in which he applied again for service connection for bilateral hearing loss.

In a December 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial 40 percent disability rating, effective August 31, 2010, the date of receipt of the appellant's application to reopen the previously denied claim.

The appellant appealed the effective date in a December 2011 NOD, and requested that service connection be retroactive to July 1953, when he separated from service.  This was on the basis that his hearing loss has affected his quality of life since separation.  He also submitted a copy of his private physician's November 1998 statement that he should be permanently excused from jury duty due to his hearing loss.

After an SOC was issued in August 2014, the appellant submitted a VA Form 9, received in September 2014, in which he requested his award of entitlement to service connection be retroactive to November 1998, when he received a diagnosis from his private physician, if service connection could not be granted retroactive to July 1953.

B.  Entitlement to an Earlier Effective Date

The appellant seeks an effective date earlier than August 31, 2010, for the award of service connection for bilateral hearing loss.  Under the undisputed facts of this case, however, the appellant is currently in receipt of the earliest effective date legally available.

As set forth above, the record on appeal shows that the appellant's original claim of service connection for this disability was received by VA in January 1958.  The claim, however, was ultimately denied by the Board in June 1961.  Absent a showing of clear and unmistakable error, which has not been shown or alleged here, this Board decision is final.  See 38 U.S.C.A. § 4004(b) (1958); 38 C.F.R. § 19.5 (1956).

On August 31, 2010, VA received the appellant's application to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  In a December 2010 rating decision, the RO reopened and granted the claim based on the receipt of new and material evidence.  The RO awarded service connection effective August 31, 2010, the date of receipt of the claim to reopen.  

As set forth above, the law provides that the effective date of an award of compensation based on a claim reopened after a final adjudication shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2) (2016).  

In this case, the appellant's original claim was denied by the Board in a final June 1961 decision and his application to reopen that claim was received by VA on August 31, 2010.  The appellant has pointed to no earlier pending claim to reopen, formal or informal, and a review of the record reveals no communication which could be construed as a claim to reopen prior to August 31, 2010.  See 38 C.F.R. § 3.151, 3.155.

The Board has considered the November 1998 private medical evidence of a diagnosis of bilateral hearing loss, but finds that it cannot serve as a basis for an earlier effective date.  Although clinical records may, in some instances, be considered informal claims under 38 C.F.R. § 3.157(b), this provision is applicable only if the clinical evidence pertains to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Neither is the case here.  In any event, when the evidence is from a private physician, the date of receipt of such evidence is accepted as the date of the informal claim, not the date of treatment or examination.  38 C.F.R. § 3.157(b)(2).  As the November 1998 record was not received by VA until September 2010, it cannot serve as the basis for awarding an effective date earlier than August 31, 2010.  

The Board has also carefully considered the appellant's contentions to the effect that an earlier effective date is warranted as his hearing loss has affected his quality of life for many years and because was diagnosed as having bilateral hearing loss in 1998.  Again, however, the applicable law provides that the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Although the appellant reports symptoms of hearing loss for many years and has submitted evidence of a private medical diagnosis of bilateral hearing loss in 1998, both are earlier than the date of receipt of the claim to reopen, August 31, 2010.  Thus, August 31, 2010, must be the effective date of the award of service connection.  

Under the facts of this case, therefore, there is no legal basis for awarding an effective date earlier than August 31, 2010, for the award of service connection.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.").  


ORDER

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for bilateral hearing loss is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


